DETAILED ACTION
Response to Arguments
The amendment filed 5/07/2021 have been entered and made of record.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Applicant has canceled claim(s) 9-14.
The Applicant has included newly added claim(s) 21-26.
The application has pending claim(s) 1-8 and 15-26.

In response to the amendments filed on 5/07/2021:
The “Objections to the claims” have been entered and therefore the Examiner withdraws the objections to the claims.  

Applicant’s arguments, see pages 11-15, filed 5/07/2021, with respect to the rejection(s) of claim(s) 1-4 and 15-18 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made at least in further view of the prior art reference McGuinness et al (“Toward Automated Evaluation of Interactive Segmentation” 2011 – pages 1-40, provided by Applicant’s Information Disclosure Statement - IDS).  Further discussions are addressed in the prior art rejection section 

Claim Objections
Claim 19 is objected to because of the following informalities:  
Claim 19 at lines 3-4 respectively: Due to the amendments, the claim limitation “to analyze the digital image and the one or more user indicators via the neural network to identify” should be -- to identify --.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 15-18, and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGuinness et al (“Toward Automated Evaluation of Interactive Segmentation” 2011 – pages 1-40, provided by Applicant’s Information Disclosure Statement - IDS) in view of Prochazka et al (US 2009/0252429 A1, provided by Applicant’s Information Disclosure Statement - IDS).
an interactive segmentation algorithm to process the digital image, the first user indicator, and the second user indicator (see McGuinness, Figs. 3-4, pages 11-13 and 15, bottom of page 23, computer interactive segmentation tool wherein Fig. 4 depicts the image with the segmented mushroom [in white] by utilizing [as depicted in Fig. 3] the segmentation algorithm and the user interaction markings).
However McGuinness fails to explicitly disclose that the interactive segmentation algorithm is a neural network based algorithm.
Prochazka discloses that the interactive segmentation algorithm is a neural network based algorithm (see Prochazka, [0037] at lines 25-27, [0051]-[0052]).


Claim 2: McGuinness further discloses wherein the first user indicator or the second user indicator comprises a positive user indicator that indicates a set of positive pixels are positioned within the object in the digital image (see McGuinness, Figs. 3-4, pages 11-13 and 15, bottom of page 23, user interactions marking the mushroom object pixels [red user interaction marking – initial object seeds]).

Claim 3: McGuinness further discloses wherein the first user indicator or the second user indicator comprises a negative user indicator that indicates a set of negative pixels are positioned outside the object in the digital image (see McGuinness, Figs. 3-4, pages 11-13 and 15, bottom of page 23, user interactions marking the background pixels [blue user interaction marking – initial background seeds]).

Claim 4: McGuinness further discloses wherein the first user indicator or the second user indicator comprises a boundary indicator that indicates a set of boundary pixels are near a boundary of the object in the digital image (see McGuinness, Figs. 3-4, pages 

Claim 15: McGuinness discloses a non-transitory computer readable medium storing instructions that, when executed by at least one processor, cause a computer system to (see McGuinness, Figs. 3-4, pages 11-13 and 15, and more specifically bottom of page 23): provide, for display, via a user interface of a client device, a digital image portraying an object (see McGuinness, Figs. 3-4, pages 11-13 and 15, bottom of page 23, computer interactive segmentation tool wherein Fig. 4 depicts providing an image of a mushroom and receiving user interactions); receive, via the user interface of the client device, user input of one or more user indicators comprising one or more pixels of the digital image and one or more indications of how the one or more pixels correspond to the object portrayed in the digital image (see McGuinness, Figs. 3-4, pages 11-13 and 15, bottom of page 23, computer interactive segmentation tool wherein Fig. 4 depicts providing an image of a mushroom and receiving user interactions marking the mushroom object pixels [red user interaction marking – initial object seeds] and background pixels [blue user interaction marking – initial background seeds]); generate an image-user interaction pair by combining the digital image and the one or more user indicators (see McGuinness, Figs. 1 and 3-4, pages 11-13 and 15, bottom of page 23, the user interaction markings are overlapped/combined onto the image); and identify a set of pixels representing the object in the digital image by utilizing an interactive segmentation algorithm to process the image-user interaction pair (see McGuinness, Figs. 3-4, pages 11-13 and 15, bottom of page 23, computer interactive segmentation 
However McGuinness fails to explicitly disclose that the interactive segmentation algorithm is a neural network based algorithm.
Prochazka discloses that the interactive segmentation algorithm is a neural network based algorithm (see Prochazka, [0037] at lines 25-27, [0051]-[0052]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McGuinness’s medium using Prochazka’s teachings by including the neural network segmentation to McGuinness’s segmentation algorithm that is used during the initialize segmentation and update segmentation steps in order to improve segmentation of the object (see Prochazka, [0037] at lines 25-27, [0051]-[0052]).

Claim 16: McGuinness as modified by Prochazka further discloses instructions that, when executed by the at least one processor, cause the computer system to: provide the set of pixels representing the object for display via the user interface (see McGuinness, Figs. 3-4, pages 11-13 and 15, bottom of page 23, computer interactive segmentation tool wherein Fig. 4 depicts the image with the segmented mushroom [in white]); receive via the user interface of the client device, an additional image-user interaction pair (see McGuinness, Figs. 3-4, pages 11-13 and 15, bottom of page 23, computer interactive segmentation tool wherein Fig. 4 depicts providing an image of a mushroom and receiving additional user interactions marking the mushroom object 

Claim 17: McGuinness further discloses wherein the one or more user indicators comprises: a positive user indicator comprising a set of positive pixels and an indication that the set of positive pixels are within the object in the digital image (see McGuinness, Figs. 3-4, pages 11-13 and 15, bottom of page 23, user interactions marking the mushroom object pixels [red user interaction marking – initial object seeds]); and a negative user indicator comprising a set of negative pixels and an indication that the set of negative pixels are outside the object in the digital image (see McGuinness, Figs. 3-4, pages 11-13 and 15, bottom of page 23, user interactions marking the background pixels [blue user interaction marking – initial background seeds]).

Claim 18: McGuinness further discloses instructions that, when executed by the at least one processor, cause the computer system to generate the image-user interaction pair 

Claim 21: McGuinness discloses a system (see McGuinness, Figs. 3-4, pages 11-13 and 15, and more specifically bottom of page 23) comprising: at least one non-transitory computer readable storage medium storing a digital image portraying an object (see McGuinness, Figs. 1 and 3-4, pages 11-13 and 15, and more specifically bottom of page 23); and at least one processor that causes the system to (see McGuinness, Figs. 3-4, pages 11-13 and 15, and more specifically bottom of page 23): provide, for display, via a user interface of a client device, the digital image portraying the object (see McGuinness, Figs. 3-4, pages 11-13 and 15, bottom of page 23, computer interactive segmentation tool wherein Fig. 4 depicts providing an image of a mushroom and receiving user interactions); receive, via the user interface of the client device, a first user input for a first user indicator at a first pixel corresponding to the object and a second user input for a second user indicator at a second pixel outside of the object (see McGuinness, Figs. 3-4, pages 11-13 and 15, bottom of page 23, computer interactive segmentation tool wherein Fig. 4 depicts providing an image of a mushroom and receiving user interactions marking the mushroom object pixels [red user interaction marking] and background pixels [blue user interaction marking]); and generate an object mask by utilizing an interactive segmentation algorithm to process the digital image, the 
However McGuinness fails to explicitly disclose that the interactive segmentation algorithm is a neural network based algorithm.
Prochazka discloses that the interactive segmentation algorithm is a neural network based algorithm (see Prochazka, [0037] at lines 25-27, [0051]-[0052]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McGuinness’s system using Prochazka’s teachings by including the neural network segmentation to McGuinness’s segmentation algorithm that is used during the initialize segmentation and update segmentation steps in order to improve segmentation of the object (see Prochazka, [0037] at lines 25-27, [0051]-[0052]).

Claim 22: McGuinness further discloses wherein the at least one processor causes the system to: receive the first user input for the first user indicator by receiving user input for a positive user indicator that indicates a set of positive pixels are positioned within the object in the digital image (see McGuinness, Figs. 3-4, pages 11-13 and 15, bottom of page 23, user interactions marking the mushroom object pixels [red user interaction marking – initial object seeds]); and receive the second user input for the second user indicator by receiving user input for a negative user indicator that indicates a set of negative pixels are positioned outside the object in the digital image (see McGuinness, 

Claim 23: McGuinness as modified by Prochazka further discloses wherein the at least one processor causes the system to: receive, via the user interface of the client device, a third user input for a third user indicator that indicates a set of boundary pixels are near a boundary of the object in the digital image (see McGuinness, Figs. 3-4, pages 11-13 and 15, bottom of page 23, check for termination via the internal border pixels for the object and the internal border pixels for the background); and generate the object mask by utilizing the neural network to process the digital image, the first user indicator, the second user indicator, and the third user indicator (see McGuinness, Figs. 3-4, pages 11-13 and 15, bottom of page 23, computer interactive segmentation tool wherein Fig. 4 depicts the image with the segmented mushroom [in white] by utilizing [as depicted in Fig. 3] the segmentation algorithm and the user interaction markings and satisfactory / termination check).  See claim 21 for obviousness and motivation statements.

Claim 24: McGuinness as modified by Prochazka further discloses wherein the at least one processor causes the system to: receive, via the user interface of the client device, a third user input for a third user indicator that indicates an additional set of positive pixels positioned within an additional object portrayed in the digital image (see McGuinness, Figs. 3-4, pages 11-13 and 15, bottom of page 23, computer interactive segmentation tool wherein Fig. 4 depicts providing an image of a mushroom and 

Claim 25: McGuinness as modified by Prochazka further discloses wherein the at least one processor causes the system to: receive, via the user interface of the client device, a third user input for a third user indicator that indicates an additional set of negative pixels positioned within an additional object portrayed in the digital image (see McGuinness, Figs. 3-4, pages 11-13 and 15, bottom of page 23, computer interactive segmentation tool wherein Fig. 4 depicts providing an image of a mushroom and receiving additional user interactions marking the background pixels [blue user interaction marking – additional update background seeds], the user interaction markings are overlapped onto the image); and generate the object mask comprising the object but not the additional object by utilizing the neural network to process the digital image, the first user indicator, the second user indicator, and the third user indicator (see McGuinness, Figs. 3-4, pages 11-13 and 15, bottom of page 23, computer 

Claim 26: McGuinness as modified by Prochazka further discloses wherein the at least one processor causes the system to generate the object mask by: generating an image-user interaction pair that concatenates: color channel data for each color channel of the digital image; and user interaction data that spatially relates pixels of the digital image to the first pixel and the second pixel (see McGuinness, Figs. 1, 3-4, pages 11-13 and 15, bottom of page 23, the user interaction markings are overlapped/combined onto the color image); and utilizing the neural network to process the image-user interaction pair (see McGuinness, Figs. 3-4, pages 11-13 and 15, bottom of page 23, computer interactive segmentation tool wherein Fig. 4 depicts the image with the segmented mushroom [in white] by utilizing [as depicted in Fig. 3] the segmentation algorithm and the image with the overlapped/combined user interaction markings).  See claim 21 for obviousness and motivation statements.

Allowable Subject Matter
Claims 5-8 [claims 6-8 are dependent upon claim 5 respectively] and 19-20 [claim 20 is dependent upon claim 19 respectively] are objected to as being dependent 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        September 8, 2021